IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1942
                              Filed March 30, 2022


IN THE INTEREST OF L.C.,
Minor Child,

D.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Union County, Monty W. Franklin,

District Associate Judge.



      A mother appeals the termination of her parental rights to a child.

AFFIRMED.



      Shireen L. Carter of Shireen Carter Law Office, PLC, Norwalk, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Meggen Weeks, Afton, attorney and guardian ad litem for minor child.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to a child born in

2014.1 She does not challenge the grounds for termination cited by the district

court. She simply contends termination “was not in the child’s best interests.” See

Iowa Code § 232.116(2); In re L.B., 2022 WL 495312, at *1, ___ N.W.2d ___, ___

(Iowa 2022) (“The paramount concern in a termination proceeding is the child's

best interests.”).

       The mother was involved with welfare agencies in two States. Initially, the

State of Nebraska ordered the child removed from her custody based on her

methamphetamine use and “severe” domestic violence episodes.               The child

remained out of her mother’s care for approximately two and a half years.

       The State of Iowa filed a child-in-need-of-assistance petition in 2019, citing

the mother’s admission to methamphetamine use and the child’s “observations of

drug use by her parents.” The mother had already agreed to removal of the child

from her custody. She also stipulated to the child’s adjudication as a child in need

of assistance.

       The mother entered a residential substance-abuse treatment program, but

the department of human services reported she left “treatment unsuccessfully”

after just twenty days “due to her aggressive behaviors.” She subsequently went

“in and out of outpatient treatment.”




1 The juvenile court terminated the father’s parental rights in response to an earlier
termination petition. The court of appeals affirmed the order. See In re L.C.,
No. 21-0891, 2021 WL 3660871, at *3 (Iowa Ct. App. Aug. 18, 2021).
                                           3


       Eventually, the mother entered another inpatient treatment program and

was “successfully discharged” from that program. She followed up with extended

outpatient treatment. The department employee assigned to the case testified the

mother was “headed in [the] direction” of reunification. Indeed, the department

reported she was “doing excellent” and “multiple providers [were] contacting the

department to ask that [she] be allowed another chance.”                   Given these

encouraging developments, the department advocated for “more time” to facilitate

reunification with the child. But the department cautioned the mother, “[o]ne little

thing could end it because this has gone on so long, and we have seen this pattern

of kind of sobriety and then using again, sobriety, using again.” The district court

approved the request for more time.

       The department afforded the mother semi-supervised visits with her child.

Then, in preparation for a transition to overnight visits, the department

administered a sweat patch test. That test was positive for methamphetamine.

The department renewed its request for termination of parental rights, reasoning:

       It is clear that [the mother] care[s] deeply for [the child], however it is
       concerning that [the mother] seems to be participating in a pattern
       that has been established early in this case and in their Nebraska
       case. [The mother] has a stable home, a stable job, and a newly
       established support system within her church. [The mother] was
       believed to be sober, however the positive drug screen is extremely
       concerning considering [the mother’s] substance abuse history and
       the length of this case.

A department supervisor testified, “the positive drug screen, . . . that was kind of

the straw that broke the camel’s back.” The department noted that the child had

“been in foster care for 28 months in Iowa and just as long in Nebraska,” resulting

in “more than half of her seven years of life in and out of home placement.”
                                           4


       The district court agreed. The court stated:

       For eighteen months after [the child] was removed, [the mother]
       ignored her parental responsibilities and obligations to [the child] and
       only when the threat of termination of her parental rights was
       imminent did she take those responsibilities and obligations
       seriously. And after termination of her parental rights was taken off
       the table by dismissal of the termination Petition concerning her, [the
       mother] once again tested positive for the use of methamphetamine.
       This is exactly what transpired following [the child’s] removal in
       Nebraska. It is time to end this pattern and eliminate the stress,
       emotional harm, drama, and trauma from [the child’s] life and give
       her the opportunity to be a child without these damaging concerns.
       [The child’s] need for safety, certainty, structure, consistency,
       stability, and permanency far outweighs any potential negative
       effects that might be caused by termination of [the mother’s] parental
       rights.

       On appeal, the mother “acknowledges that her progress in this case has

been inconsistent.”    Nonetheless, she suggests her improved circumstances

militate in favor of giving her another chance. She dismisses the positive sweat

patch test as “unreliable in the circumstances of this case specifically due to [her]

work environment and employment conditions,” and she asserts she was

otherwise “able, safe, and appropriate to have [the child] returned to her care on

the day of the termination proceedings.”

       The district court rejected the argument that the mother’s exposure to paint

and chemicals at work could have resulted in a positive drug test. The court

reasoned:

       [I]f a sweat patch has been exposed to outside contamination, it may
       show positive for methamphetamine but not amphetamine, and the
       only way a sweat patch test result will show positive for both
       methamphetamine and amphetamine is if the person has had
       methamphetamine in their body which has been metabolized or
       broken down to produce amphetamine. Therefore [the mother’s]
       explanation for the positive test is not credible and she had to have
       used methamphetamine for the result of sweat patch test to be
       positive for methamphetamine and for amphetamine.
                                         5



The court’s findings are supported by the testimony of the department supervisor,

who stated, “In speaking with a doctor who does the screening . . . [,] some sort of

contaminant would only show a presence of methamphetamine and not

amphetamine. A person or individual would have had to have metabolized that

methamphetamine to show the presence of amphetamine.”

      On our de novo review, we agree with the district court that the child’s safety

would have been compromised had the child been returned to her mother’s

custody. In other words, termination was in the child’s best interests.

      AFFIRMED.